DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant’s arguments, see page 10, line 11 to page 12, line 5, filed 29 January 2021, with respect to the rejections of claims 1, 3, 4, 6, 9, 11-13, 15 and 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Nalewajek et al. (US 2017/0165613 A1).

Claim Rejections - 35 USC § 103

4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

s 1, 3, 4, 6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Canadian Patent Application Publication CA 2 930 843 in view of Nalewajek et al. (US 2017/0165613 A1), Chiao (US 4,828,585) and Garza et al. (US 2017/0137589 A1).

	With regard to claim 1, CA ‘843 discloses a polymer gas separation membrane, wherein the polymer is a thermally rearranged polymer having a repeat unit represented by the recited Chemical Formula 1, wherein Ar and Q are selected from the recited moieties, and wherein x is between 0.75 and 0.975 and y is between 0.025 and 0.25 and x+y=1, or a repeat unit represented by or Chemical Formula 2 wherein Ar1, Ar2 and Q are selected from the recited moieties and x, y and z are all greater than 0 and x+y=1 or x+y+z=1 at the abstract and page 8, line 11 to page 10, line 14.
 	CA ‘843 does not disclose the membrane being a hollow fiber membrane or being formed into a fluorine deposition layer, a transition layer and a thermally rearranged base layer as fluorine atoms are distributed to have a concentration gradient from the surface.
	Nalewajek et al. discloses forming a membrane as a hollow fiber instead of flat sheet to provide a much higher surface area per unit volume at paragraph [0006].
	It would have been obvious to incorporate the hollow fiber shape of Nalewajek et al. into the membrane of CA ‘843 to provide a much higher surface area per unit volume, as suggested by Nalewajek et al. at paragraph [0006].
	Chiao discloses treating a polymer membrane with a fluorination surface treatment to provide an increase in selectivity without a significant decrease in permeability, wherein the fluorination treatment time and gas composition is controlled to limit the depth of the surface reaction to avoid an adverse decrease in gas permeability at the abstract and col. 3, lines 45-68.
	Chiao discloses a handful of preferred polymers that can be subjected to the fluorination treatment at col. 2, lines 47-56 but does not mention poly(benzoxazole-imide).
	Garza et al. discloses surface fluorination treatment of polymeric membranes wherein the depth of fluorination treatment is controlled by controlling the fluorine gas concentration, and wherein the 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the fluorination of Chiao and Garza et al. into the membrane of CA ‘843 to provide improved selectivity without a significant decrease in permeability, as suggested by Chiao et al. at col. 3, lines 45-68.
	The Examiner especially notes that one of ordinary skill in the art would recognize that the poly(benzoxazole-imide) of CA ‘843 could be subjected to the fluorination treatment since Garza et al. teaches the fluorination treatment being applied to aromatic membranes.
	The Examiner further notes that even though Garza et al. is directed to filtration membranes, its teachings can be equally applied to gas separation membranes since both types of membranes are formed having similar constructions. 
	
	With regard to claim 3, CA ‘843 discloses the membrane being for separation of a mixture of carbon dioxide and methane at Figs. 7 and 9 and page 15, line 22 to page 16, line 20.

With regard to claim 4, CA ‘843 discloses a method for preparing the polymer gas separation membrane having a repeat unit represented by the recited Chemical Formula 1 or Chemical Formula 1 of claim 1 comprising synthesizing an o-hydroxypolyimide copolymer having carboxylic acid by azeotropic thermal imidization after obtaining a polyamic acid solution by reacting an acid dianhydride, o-hydroxydiamaine and 3,5-diaminobenzoic acid as a comonomer, wherein the azeotropic thermal imidization being conducted by adding toluene or xylene to the polyamic acid solution and performing imidization at 180-200 0C for 6-12 hours under stirring (see page 12, lines 8-10), where the acid dianhydride having the recited formula (see page 24, line 21 to page 25, line 13), and wherein the o-hydroxydiamaine is represented by the recited formula (see page 25, line 24 to page 26, line 7), preparing 0C), and thermally rearranging the membrane having a cross-linked structure, wherein the cross-linking and thermal rearrangement (heat treatment) are conducted by heating the membrane at 350-450 0C at a heating rate of 0.1-20 0C/min for 0.1-3 hours under inert gas (see page 6, line 19 to page 7, line 6 and page 8, lines 5-7, and wherein the polymer solution has a concentration of 15 wt% (see page 37, lines 6-10) at page 6, line 19 to page 7, line 6, pages 8, lines 5-7, page 10, line 19 to page 11, line 9, page 12, lines 8-19, page 24, line 21 to page 25, line 13, page 25, line 24 to page 26, line 7 and page 37, lines 6-10.
	CA ‘843 does not disclose the membrane being a hollow fiber membrane or directly fluorinating the cross-linked thermally rearranged polymer.
Nalewajek et al. discloses forming a membrane as a hollow fiber instead of flat sheet to provide a much higher surface area per unit volume at paragraph [0006].
	It would have been obvious to incorporate the hollow fiber shape of Nalewajek et al. into the membrane of CA ‘843 to provide a much higher surface area per unit volume, as suggested by Nalewajek et al. at paragraph [0006].
Chiao discloses treating a polymer membrane with a fluorination surface treatment to provide an increase in selectivity without a significant decrease in permeability, wherein the fluorination treatment time and gas composition is controlled to limit the depth of the surface reaction to avoid an adverse decrease in gas permeability at the abstract and col. 3, lines 45-68.
	Chiao discloses a handful of preferred polymers that can be subjected to the fluorination treatment at col. 2, lines 47-56 but does not mention poly(benzoxazole-imide).
Garza et al. discloses surface fluorination treatment of polymeric membranes wherein the depth of fluorination treatment is controlled by controlling the fluorine gas concentration, and wherein the polymer is an aromatic polymer at the abstract and paragraphs [0016]-[0017]. Garza et al. also teaches a concentration gradient of fluorine atoms extending from the surface into the bulk base portion and including a transition layer between the surface and the bulk base portion at Fig. 3. Garza et al. further 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the fluorination of Chiao and Garza et al. into the membrane of CA ‘843 to provide improved selectivity without a significant decrease in permeability, as suggested by Chiao et al. at col. 3, lines 45-68.
	The Examiner especially notes that one of ordinary skill in the art would recognize that the poly(benzoxazole-imide) of CA ‘843 could be subjected to the fluorination treatment since Garza et al. teaches the fluorination treatment being applied to aromatic membranes.
The prior art range for temperature is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results.

	With regard to claims 6 and 9, CA ‘843 discloses an aromatic diamine not comprising a carboxylic acid group having the recited formula (e.g. DAM) being further used as a comonomer at page 26, lines 8-22.
		
	With regard to claim 11, CA ‘843 discloses the organic solvent being NMP at page 20, lines 9-13.

6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Canadian Patent Application Publication CA 2 930 843 in view of Nalewajek et al. (US 2017/0165613 A1), Chiao (US 4,828,585) and Garza et al. (US 2017/0137589 A1), and further in view of Chung et al. (US 5,209,883).
CA ‘843, Nalewajek et al., Chiao and Garza et al. do not disclose the organic solvent being a mixture of NMP and propionic acid.
Chung et al. discloses a mixture of NMP and propionic acid ranging from a ratio of about 90:10 to about 40:60 being a suitable solvent for fiber spinning at col. 2, lines 45-54.
.

7.	Claims 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Canadian Patent Application Publication CA 2 930 843 in view of Nalewajek et al. (US 2017/0165613 A1), Chiao (US 4,828,585) and Garza et al. (US 2017/0137589 A1), and further in view of Buck et al. (US 2010/0294714 A1).
CA ‘843, Nalewajek et al., Chiao and Garza et al. do not disclose a dope solution including an additive or the viscosity of the dope solution.
Buck et al. discloses a spinning dope comprising 66-86 wt% organic solvent, 1-5 wt% of an additive including glycerol or an alcohol, and 9-33 wt% polymer, wherein the dope has a viscosity of 2500-7000 cP at paragraphs [0043] and [0045].
It would have been obvious to one of ordinary skill in the art to incorporate the dope additive and viscosity of Buck et al. into the method of CA ‘843, Chiao and Garza et al. to provide a spinning dope that allows for spinning of acceptable hollow fibers, as suggested by Buck et al. at paragraphs [0043] and [0045].

Conclusion

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
February 12, 2021